Citation Nr: 0210132	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1944.  The veteran died in December 1999.  The 
appellant is the widow of the deceased veteran.

This appeal arises from a January 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) that denied 
entitlement to service connection for the veteran's cause of 
death. 

The Board of Veterans' Appeals (Board) remanded this case in 
March 2001 for development of the record.  The case has now 
been returned for appellate consideration.


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran died in December 1999.  At the time of death 
service connection was in effect for Muscle Group XX, lumbar 
spine, shell fragment wound residuals, with retained foreign 
bodies, evaluated as 40 percent disabling; a post operative 
abdominal scar, evaluated as 10 percent disabling; and for 
residuals of a fracture of the 2nd and 3rd lumbar vertebra 
with limitation of motion, and residuals of a healed 
laceration of the right lobe of the liver, each evaluated as 
noncompensable.

3.  The final summary and certificate of death found the 
cause of the veteran's death to be coronary artery disease.

4.  The preponderance of the evidence is against finding that 
the cause of the veteran's death was incurred or aggravated 
during his active duty service, or that it developed during 
any applicable postservice presumptive period.


CONCLUSION OF LAW

The cause of the veteran's death was neither incurred nor 
aggravated during the veteran's active duty service, and 
coronary artery disease may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent medical treatment records, and a 
VA medical opinion.  The appellant was issued a statement of 
the case (SOC) in April 2000 and a supplemental statement of 
the case (SSOC) in April 2002.  These statements set out the 
applicable law and regulations, listed the evidence that had 
been considered in reaching the decision on appeal, and 
explained why the evidence was not in equipoise, and hence, 
why it did not warrant granting service connection for the 
cause of the veteran's death.  In March 2001, the Board 
remanded the case to the RO in which the RO was requested to 
provide the notifications required by the VCAA, to obtain 
pertinent medical treatment records, and obtain a medical 
nexus opinion regarding the cause of the veteran's death.  A 
VCAA notice letter was sent to the appellant in April 2001.  
Pertinent medical treatment records were obtained and a 
medical opinion was obtained in February 2002.  

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no identified probative evidence which remains 
outstanding, it is not possible for VA to notify the 
appellant of evidence she should obtain or evidence that VA 
would attempt to obtain.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The appellant contends that the veteran died as a result of 
his service-connected disabilities due to metal in his body.  
At the time of the veteran's death service connection was 
established for Muscle Group XX, lumbar spine, shell fragment 
wound residuals, with retained foreign bodies, evaluated as 
40 percent disabling; a post operative abdominal scar, 
evaluated as 10 percent disabling; and for residuals of a 
fracture of the 2nd and 3rd lumbar vertebra with limitation of 
motion, and residuals of a healed laceration of the right 
lobe of the liver, each evaluated as noncompensable.

The certificate of death reveals that the veteran died in 
December 1999, and that coronary artery disease was the 
immediate cause of death.  No underlying causes of death were 
noted.

The service medical records reveal no findings, diagnosis, or 
treatment of coronary artery disease.  Post-service medical 
treatment records dated through November 1958 did not reveal 
any evidence of or treatment for coronary artery disease.

The Board remanded the case in March 2001 in order to obtain 
the veteran's terminal hospitalization records dated from 
September to December 1999 and to secure a VA medical 
opinion.

VA terminal hospitalization records show that the veteran was 
admitted with progressive supranuclear palsy.  His condition 
gradually declined until his death in December 1999.  These 
records do not reveal a link between the cause of death and 
the veteran's military service or a service connected 
disorder.

A VA physician's medical opinion was prepared in February 
2002.  The physician indicated that he had reviewed the 
veteran's claims file, to include service medical records.  
He noted that he found only one blood pressure in the record.  
The veteran's blood pressure was reported as 124/84 at 
entrance.  The physician noted that the remainder of the 
medical record failed to disclose evidence of hypertension 
during the veteran's military service which terminated in 
1944.  The examiner noted the veteran's service-connected 
disabilities as a result of injury sustained during military 
service, but opined that his death was not related to the 
service-connected injury.  The examiner stated that, 
similarly, the medical records did not indicate that the 
veteran developed hypertension within a year after discharge 
from service.   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There is no objective medical evidence that the veteran had 
coronary artery disease during military service or that 
coronary artery disease was compensably disabling within one 
year following separation from active duty.  Furthermore, the 
post-service medical treatment records also do not show any 
treatment for coronary artery disease.  

The appellant has alleged that the veteran died as a result 
of his service-connected disabilities due to metal in his 
body.  However, as a lay person, the appellant is not 
competent to provide evidence pertaining to a medical 
etiology or nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the February 2002 VA examiner opined that 
the veteran's death was not related to the service-connected 
injury.  That opinion is from a trained medical professional 
and it is competent and probative.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against finding that 
coronary artery disease was incurred or aggravated during the 
veteran's military service, or during any postservice 
presumptive period.  There is no competent or medical 
evidence linking coronary artery disease with his military 
service or a service-connected disability.  As the veteran 
died due to coronary artery disease, the benefit sought on 
appeal is denied.

In reaching the decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

